Citation Nr: 1442785	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-24 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, due to herbicide exposure, to include Agent Orange.  


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant.


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In a January 2014 rating decision, the RO granted service connection was granted for posttraumatic stress disorder and assigned a disability evaluation. In an April 2014 letter to the RO, the Veteran's spouse indicated that the Veteran's assigned disability rating did not adequately compensate him for this disorder. The Veteran did not sign this document.

The Veteran through his spouse may be indicating that he desires to contest the rating assigned to PTSD. However, the April 2014 correspondence is not a notice of disagreement sufficient to place the issue in appellate status. THE VETERAN IS THEREFORE AND HIS REPRESENTATIVE ARE THEREFORE ADVISED THAT IF THE VETERAN DESIRES APPELLATE REVIEW OF THE RO'S DECISION ASSIGNING HIM A DISABILITY RATING FOR PTSD, HE MUST FILE A WRITTEN NOTICE OF DISAGREEMENT AT THE RO BY JANUARY 27, 2015. 

FINDINGS OF FACT

1. The Veteran has been diagnosed with diabetes mellitus, type II, and he is competent and credible to report the circumstances of his service.

2. The preponderance of the evidence is against a finding that the Veteran's diabetes mellitus, type II, was incurred by any incident of his active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus, Type II, are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code (38 U.S.C.A.); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations (38 C.F.R.) and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to Vet.App.).

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the issues on appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

After the claim was received, the RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA, however, is not required to provide a medical examination or obtain a medical opinion for every claimed issue to decide the claim.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease" or that a disease manifested either in accordance with presumptive service connection regulations or as a result of a service-connected disability, (3) an indication that the current disability may be related to the in-service event or service-connected disability, and (4) insufficient evidence to decide the case.   Id. at 83. While the Veteran does have a current disorder, he has failed to produce any evidence to support any of the other factors listed above, therefore, a medical examination is not warranted.

A medical examination addressing the Veteran's claim for diabetes mellitus, type II, is unnecessary in this case because there is no credible evidence of an "in-service event, injury or disease," or a disease, manifested in accordance with presumptive service connection regulations, which would support incurrence or aggravation (McLendon element (2)). Furthermore, there is no indication that the current disability may be related to an in-service event (McLendon element (3)). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c) (4) (2013).

Merits of the Claims

The Veteran served in the U.S. Navy, stationed onboard the USS Richard S. Edwards (DD-950) during the Vietnam War. The Veteran has been diagnosed with diabetes mellitus, type II. Although diabetes is one of the disorders presumptively linked to herbicide exposure and presumed to have occurred in veterans of the Vietnam era, the Veteran did not serve "in country" in Vietnam, or in any qualifying inland waterways, nor has he reported at any time since filing of the claim or otherwise that he stepped on the landmass of Vietnam. There is no competent evidence indicating that his disability was otherwise caused by any incident during his military service. Therefore, the preponderance of the evidence is against the claim and the appeal will be denied. 38 C.F.R. § 3.102.
	
Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

There are, however, statutory presumptions and VA regulations implementing them, that are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted. See 38 C.F.R. 
§ 3.303(d) (2013). Veterans who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, are presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

In consultation with the National Academy of Sciences (NAS), and under 38 U.S.C.A. § 1116(b) and 38 C.F.R. § 1.17 (2012), the Secretary of VA is required by law to issue a presumption of service connection when sound medical and scientific evidence shows a positive association between a disease and exposure to herbicides. Among the diseases is Type II diabetes (also known as diabetes mellitus type II). 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), "service in the Republic of Vietnam" means that a veteran must have been present within the land borders of Vietnam or have served onboard a vessel while on the inland waterways of Vietnam. See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied , 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525); see also General Counsel Opinion, VAOPGCPREC 27-97 (July 23, 1997). For the latter, only vessels that carried out operations on "inland waterways" such as the rivers, canals, estuaries and delta areas of Vietnam, or "brown water," are subject to the presumption under 38 C.F.R. § 3.307 and 3.309. See VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, Ch. 2, § C.10.k. VA's Compensation and Pension Service identify such Navy vessels that conducted operations on the inland brown water of Vietnam which are subject to the presumption of exposure to herbicides. 38 C.F.R. § 3.307; see also Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, http://vbaw.vba.va.
gov/bl/21/rating/ VENavyShip.htm (updated January 2014) and http://www.public
health.va.gov/exposures/agentorange/index.asp; M21-1MR, Part IV, Subpart ii, 1.H.28.h.

Inquiries made to the Department of the Navy confirm that the Veteran served on the USS Edwards while it was deployed in the official waters of the Republic of Vietnam in March 1966 to July 1966.  However, according to the list compiled by the VA Compensation and Pension Services, the USS Edwards (DD-950) is not recognized as one of the vessels as having conducted "brown water" operations in the inland waterways of Vietnam during the time the Veteran served onboard. 

Deck logs from the USS Edwards note operations in Da Nang Harbor. VA's Adjudication Procedures Manual Rewrite (M21-1MR) explains that "[s]ervice aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Rahn Bay, along the Vietnam coast does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides, unless the veteran served as a coxswain aboard ship and reports going ashore during anchorage." VA Adjudication Procedures Manual Rewrite (M21-1MR), Part IV, Subpart ii, 1.H.28.h; see also VAOPGCPREC 27-97. Therefore, the vessel's mere presence in Da Nang Harbor does not trigger the presumption of exposure to herbicides. The Veteran has not claimed to have set foot on the landmass of Vietnam, and his separation documentation (DD-214) notes the Veteran's position as an ordinance mechanic, not coxswain. There is nothing in his service records indicating any assignments ashore. 

Additionally, the Veteran has not provided any additional support to his claim that he was present within the borders of Vietnam, or conducted brown water operations. In fact, the Veteran has not provided any additional information or accounts on the specific time, situation, or fashion in which he would have come to be exposed to chemical compounds such as herbicides during his service. 
This lack of supporting evidence, along with the very nature of the operations the USS Edwards was tasked to carry out as noted in official U.S. Government records (e.g., to provide support cover fire from the sea as denoted in deck logs), does not demonstrate the Veteran was exposed to herbicides while in-service. Accordingly, the Veteran cannot be considered to have "service in the republic of Vietnam," for the purposes of establishing a presumption for herbicide exposure.  See Haas v. Peake, 525 F.3d 1168.

Service connection may also be established under 38 C.F.R. § 3.303(b) (2013) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 (2013) and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. Certain chronic disabilities, such as diabetes mellitus, type II, are presumed to have been incurred in or aggravated by service if such manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

The Veteran's in-service treatment records show no complaints, treatments or diagnoses of diabetes during his service. Similarly, his separation medical examinations noted no diagnosis of diabetes, and there is no evidence that the Veteran was diagnosed with diabetes within one year of service separation. In fact, the first documented diagnosis in the Veteran's file regarding diabetes is in treatment records in 2005 - more than four decades after his discharge from active service. Therefore, the Veteran enjoys no presumption provided by law or regulation in 38 U.S.C.A. § 1116(f) (West 2002) or 38 C.F.R. § 3.307(6)(iii) (2013). 

However, a regulatory established presumption is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. The Board will therefore also analyze the Veteran's claim using direct service connection as required by Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994) (when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis).

While current private medical records in the Veterans claims file demonstrate a current diagnosis of diabetes mellitus, type II, the preponderance of the evidence fails to show the fulfillment of the latter two elements. 

The Veteran's only claim of an in-service incurrence (factor 2) of his diabetes was his exposure to herbicides during service. As the Board has explained in the preceding paragraphs, there is no evidence to show that the Veteran was ever exposed to herbicides, to include Agent Orange, during his service onboard the USS Edward. The Board obtained and reviewed available service personnel records, deck logs, and STRs, and have found no evidence the supporting the claim that personnel from the USS Edwards, including the Veteran, were exposed to herbicides while serving in the waters of the Republic of Vietnam. Specific inquiries made to the Department of the Navy noted explicitly that the Veteran was not exposed to herbicides during his tour. Finally, STRs noted no evidence of a diagnosis of diabetes during service. 

While lay testimony can be in itself competent and credible to provide sufficient support for a claim of service connection, the Veteran has not provided any such statements. Since the Veteran does not contend that his diabetes is related to his active duty service, other than as due to herbicide exposure, he has not produced any competent or credible evidence linking the his diabetes, to his active duty service. Therefore, service connection on a direct basis must be denied.

The Board finds the evidence against the claim to be more probative than the evidence in favor of the claim. Therefore, the Veteran's claim for service connection for diabetes mellitus, type II, must be denied. Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet.App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


